Justice Brennan,
with whom Justice Marshall joins,
dissenting.
I dissent and would grant the stay and the petition for certiorari.
This Court’s denials today of certiorari and of the stay of execution, of course, have no effect on the current proceedings in the United States District Court for the Eastern District of California. While Allen’s applications were pending here, he sought and obtained from the District Court a stay of execution pending disposition of his petition for habeas corpus, and that stay continues undisturbed.